Pegasi Energy Resources Corporation 218 N. Broadway, Suite 204 Tyler, Texas 75702 July 28, 2015 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Karina V. Dorin, Esq. Re: Pegasi Energy Resources Corporation Registration Statement on Form S-1 File No. 333-203943 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Act”), Pegasi Energy Resources Corporation (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 4:00 p.m., Eastern Standard Time, on Thursday, July 30, 2015, or as soon thereafter as possible.The Company acknowledges that: 1) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. PEGASI ENERGY RESOURCES CORPORATION By: /s/ JONATHAN WALDRON Name: Jonathan Waldron Title:Chief Financial Officer
